UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 10, 2011 LAPORTE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal 001-33733 26-1231235 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 710 Indiana Avenue, LaPorte, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 362-7511 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The 2011 Annual Meeting of Stockholders of LaPorte Bancorp, Inc. (the “Company”) was held on May 10, 2011 (the “Annual Meeting”).The matters considered and voted on by the Company’s stockholders at the Annual Meeting and the votes cast by the stockholders were as follows: Matter 1.The election of four directors, each for a three-year term. Nominee Shares Voted For Shares Withheld Broker Non-Votes Lee A. Brady Paul G. Fenker Ralph F. Howes Robert P. Rose Matter 2.The approval of the LaPorte Bancorp, Inc. 2011 Equity Incentive Plan. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes Number of votes including shares held by LaPorte Savings Bank, MHC Number of votes excluding shares held by LaPorte Savings Bank, MHC Matter 3.The ratification of the appointment of Crowe Horwath LLP as the Company’s independent public accounting firm for the year ending December 31, 2011. Shares Voted For Shares Voted Against Abstentions Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired: None (b) Pro Forma Financial Information: None (c) Shell company transactions: None (d) Exhibits:None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAPORTE BANCORP, INC. DATE: May 12, 2011 By: /s/ Lee A. Brady Lee A. Brady President and Chief Executive Officer
